Citation Nr: 0635717	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to May 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that had denied 
a compensable evaluation for defective hearing in the right 
ear.  In November 2005, the veteran testified before a 
Veterans Law Judge at a videoconference hearing at the RO.  
In January 2006, the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

In October 2006, the veteran was sent correspondence from the 
Board which informed him that the Veterans Law Judge who had 
conducted the November 2005 Travel Board hearing was no 
longer with the Board.  He was told that he had the right to 
another hearing before a Veterans Law Judge.  On November 1, 
2006, the Board received the veteran's response in which he 
indicated that he wanted to attend a hearing before a 
Veterans Law Judge at the RO.  Such a hearing must be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a), as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


